DENY; and Opinion Filed May 22, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00549-CV

                                 IN RE JAY COOPER, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 006-02636-2018

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Schenck
        Relator Jay Cooper is a vexatious litigant subject to a prefiling order. See TEX. CIV. PRAC.

& REM. CODE ANN. § 11.101(a). Cooper appealed an October 19, 2018 judgment for possession

of property in a forcible entry and detainer appeal without first obtaining permission from the local

administrative judge as required by the prefiling order. That appeal is pending in this Court and

docketed as cause number 05-19-00064-CV. The local administrative judge denied Cooper’s

request for permission to appeal by written order on April 1, 2019. In this original proceeding,

Cooper seeks a writ of mandamus directing the local administrative judge to vacate the April 1,

2019 order and grant Cooper permission to appeal the October 18, 2018 judgment. We deny the

petition.

        The denial of permission to file a litigation is not an appealable order. TEX. CIV. PRAC. &

REM. CODE ANN. § 11.102(f). A vexatious litigant subject to a prefiling order who is denied

permission to file a litigation may apply for a writ of mandamus within thirty days of the decision.
TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(f). Courts will grant mandamus relief to correct a

clear abuse of discretion or the violation of a duty imposed by law when there is no other adequate

remedy available by appeal. In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding).

         The appropriate local administrative judge may grant a vexatious litigant permission to file

a litigation “only if it appears to the judge that the litigation (1) has merit; and (2) has not been

filed for the purposes of harassment or delay.” TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(d).

Here, Cooper’s three-page motion for permission to appeal includes no discussion of why the

appeal has merit and does not explain why Cooper wants to appeal the judgment. Attached to the

motion is a 98-page, single-spaced draft appellate brief and a 293–page appendix to the brief that

appears to include items that would be in a clerk’s record and reporter’s record. The draft appellate

brief includes thirty-four appellate issues, but includes no cogent arguments as to why the

judgment should be reversed. The motion and brief do not set out the scope of the judgment, do

not explain why Cooper wants to appeal the judgment, and do not discuss why the appeal has

merit.

         Under this record, we conclude the local administrative judge did not abuse her discretion

by denying permission to appeal because she could not discern from Cooper’s motion and

attachments that the appeal has merit and has not been filed for the purposes of harassment or

delay. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
190549F.P05                                          JUSTICE



                                                  –2–